Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the application filed 06/26/2019. Claims 1-6 are currently pending.
Priority
Current application, US Application No. 16/474,057, filed 06/26/2019 is a national stage entry of PCT/IB2017/055956, International Filing Date: 09/28/2017, which claims foreign priority to 201641044553, filed 12/28/2016.

Claim Objections
	Claims 1 and 5 are objected to because of the following informalities:  As per claims 1 and 5, the limitation “measuring one or more values of one or more operational parameters of the field device under verification” should be replaced with “receiving one or more values of one or more operational parameters of the field device under verification” or with an appropriate phrase for clarity because actual measurement is performed by the field device, not the verification device. Appropriate correction is required.

Claim Interpretation – 35 USC 112(f)

The following is a quotation of 35 U.S.C. 112(f):


	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
 

 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

	The current application includes limitations in claim 1 that does not use the word “means,” but nonetheless is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because of the following reasons:

	Claim 1 includes limitations that use generic placeholders, “adapter” and “module” that is coupled with functional languages, “connect” or “obtaining”, “measuring”, “comparing” and “determining” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

	The physical structure of an adapter is interpreted as communication I/O interface component (See 104 [Fig. 1 and 2]) in a general computing system (See 102 verification device [Fig. 1], processors, repository, memory [0034, Fig.1]). The adaptor is interpreted as a combination of hardware and software components of a general communication device (electrically connect … via USB, Bluetooth, a cable,
or combinations thereof [0041, Fig. 2] ) inside a general computing system.

	The physical structure of a verification module is interpreted as hardware or software components or the combination of both components (verification module 106 including … processors [0033-0034, Fig. 1]) 

	If applicant does not intend to have this limitation interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6 are rejected under 35 U.S.C. 101 because the claimed invention is directed to nonstatutory subject matter. The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Specifically, representative claim 1 recites:
“A verification device for verifying a plurality of types of field devices installed in a process plant, the verification device comprising: (1.A) 
a. an adapter configured to operatively connect the verification device to a field device under verification; (1.B)
b. a repository comprising a plurality of verification definition data sets, each of the verification definition data sets is associated with a type of field device from the plurality of types of field devices; (1.C) 
wherein each verification definition data set comprise one or more sets of threshold values of one or more corresponding operational parameters for a corresponding type of field device; (1.D) 
and c. a verification module configured for: (1.E)
associated with the field device under verification, based on a device type identifier of the field device; (1.F) 
ii. measuring one or more values of one or more operational parameters of the field device under verification in accordance with the corresponding verification definition data set; (1.G) 
iii. comparing the measured values of the one or more operational parameters with corresponding threshold values of the one or more operational parameters from a set of threshold values of the one or more operational parameters from the corresponding verification definition data set; (1.H) 
and iv. determining a condition of the field device under verification based on the comparison. (1.I)”.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (Process).
Under the Step 2A, Prong One, we consider whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations 
For example, highlighted limitation/steps labeled as (1.A) and (1.H)-(1.I) are treated by the Examiner as belonging to mental processing grouping or the combination of mental processing grouping and mathematical concept grouping 
while the highlighted limitations/steps labeled as (1.C)-(1.D) can be treated as belonging to a Mental Processing grouping. 
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The above claims comprise the following additional elements: (Side Note: duplicated elements are not repeated)
In Claim 1: “A verification device for verifying a plurality of types of field devices installed in a process plant”, “an adaptor”, “a repository”, “a verification module”, “obtaining, from the repository, a corresponding 
In Claim 5: “A method for verifying field device installed in a process plant”:
In Claim 6: “providing electrical excitation to one or more components of the field device”;
As per claim 1, the additional element in the preamble “A verification device for verifying a plurality of types of field devices installed in a process plant” is not qualified for a meaningful limitation and it merely links the use of the judicial exception to a general technological method, environment or field of use. The limitation/element “a plurality of types of field devices installed in a process plant“ is not particular. The limitations/elements “an adaptor”, “a repository” and “a verification module” represent components of general communication or computing system and they are not particular. The limitations/steps “obtaining, from the repository, a corresponding verification definition data set” and “measuring one or more values of one or more operational parameters of the field device under verification in accordance with the corresponding verification definition data set” represent data gathering step and only add insignificant extra solution activities to the judicial exception.
As per claim 5, the additional element in the preamble “A method for verifying field device installed in a process plant” is not qualified for a meaningful limitation and it merely to link the use of the judicial exception to a general technological method, environment or field of use.
As per claim 6, the limitation/step “providing electrical excitation to one or more components of the field device” represent providing input stimulus to the field device and only adds insignificant extra solution activity to the judicial exception.
In conclusion, the above additional elements, considered individually and in combination with the other claim elements as a whole do not reflect an improvement to the computer technology or other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. No particular machine or real world transformation are claimed. Therefore, the claims are directed to a judicial exception and require further analysis under the Step 2B.
However, under Step 2B analysis, the above claims fails to include additional elements that are sufficient to amount to significantly more than the judicial exception as shown in the prior art of record. 
The limitations/elements listed as additional elements above are well understood, routine and conventional steps/elements in the art according to the prior art of record. (see Ott and Dicaire in the prior art of record)
	Claims 1-6, therefore, are not patent eligible.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ott (US 20040199351 A1), hereinafter ‘Ott’ in view of Dicaire (US 20140257529 A1), hereinafter ‘Dicaire’.
As per claim 1, Ott discloses
	A verification device (safety system, process control system, testing block [0010, 0023-0024, 0036, 0056, Fig. 1 & 3]) for verifying a plurality of types of field devices installed in a process plant, (test … performed on … field devices within the process plant [0004, 0008-0010, Fig. 1]) the verification device comprising:	
	a. an adapter configured to operatively connect the verification device to a field device under verification; (a field device communication unit or routine 110 [0036 - 0038, Fig. 2 & 3])
	b. a repository comprising a plurality of verification definition data sets, each of the verification definition data sets is associated with a type of field device from the plurality of types of field devices; (memory 115 [0041-0042, Fig. 3])
Ott further discloses wherein each verification definition data set comprise one or more sets of test conditions (periodic or on-demand testing, detects the results of the test, faulty condition, generate an alarm … in response to the detection of a poor, bad abnormal … status [0009], implying verifying against the threshold values) of one or more corresponding operational parameters for a corresponding type of field device; (operational status … of a field device [0009]), but is silent regarding use of threshold values.



Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of Ott in view of Dicaire to use one or more sets of threshold values, in each verification definition data set, of one or more corresponding operational parameters for a corresponding type of field device to ensure a safe control of field devices (Ott – safety related, safe mode [0003]) (Dicaire – process control, control calculations, alarming function [0002, 0004], broken, malfunctioning, abnormal state [0006]).

Ott continues to disclose
	and c. a verification module configured for: (testing block 90 [0009, 0035-0036, 0042 and 0056])
	i. obtaining, from the repository, a corresponding verification definition data set associated with the field device under verification, based on a device type identifier of the field device; (enable an on-line self-diagnostic test to be stored in the memory of the device and enable the test to be initiated by one or more commands sent to the device [0006], safety logic modules Stored in a memory and is communicatively connected to provide control signals [0016], initiate the self-testing routine [0035], status fields are usually provided in messages or communications from HART and Fieldbus field devices [0036])

	and iv. determining a condition of the field device under verification based on the comparison.  (the status of the field device as good, bad, normal, abnormal, out of mode, this additional status information … can be used to generate alarms, events and messages  [0036]).

Although Ott is silent regarding the limitation comparing the measured values of the one or more operational parameters with corresponding threshold values of the one or more operational parameters, Dicaire discloses the limitation ((comparing the time elapsed to a predetermined threshold value, determining that the data status is good if the time elapsed is less than the predetermined threshold value [0013, 010, 0105]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Dicaire to compare the measured values of the one or more operational parameters with corresponding threshold values of the one or more operational parameters from a set of threshold values of the one or more operational parameters from the corresponding verification definition data set for a safe control of field devices installed in a process plant.

As per claim 2, Ott and Dicaire disclose claim 1 set forth above. 
Dicaire further discloses using different threshold values of device diagnostic values from different occasions (the predetermined threshold value to which the elapsed time for a first one of the one or more cached device diagnostic data values is compared is different from the predetermined threshold value to which the elapsed time for a second one of the one or more cached device diagnostic data values is compared [0130, claim 12]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Dicaire to disclose “wherein the corresponding verification definition data set comprises a first set of one or more threshold values of the corresponding operational parameters and a second set of one or more threshold values of the corresponding operational parameters, wherein the threshold values of the first set are based on reference values of the one or more operational parameter at the production of the field device under verification;
	and wherein the threshold values of the one or more operational parameters are based on one or more values of the  operational parameters measured upon installation of the field device under verification at the process plant” for a safe control of field devices installed in a process plant.

As per claim 5, Ott discloses

i. obtaining, from the repository, a corresponding verification definition data set associated with the field device under verification, based on a device type identifier of the field device; (enable an on-line self-diagnostic test to be stored in the memory of the device and enable the test to be initiated by one or more commands sent to the device [0006], safety logic modules Stored in a memory and is communicatively connected to provide control signals [0016], initiate the self-testing routine [0035], status fields are usually provided in messages or communications from HART and Fieldbus field devices [0036])
	ii. measuring one or more values of one or more operational parameters of the field device under verification in accordance with the corresponding verification definition data set; (monitor the operation of the field device or the self-testing routines 88 and to obtain the results of the self-testing routines 88 as well as to communicate with the field devices and receive other status information from the field devices [0035])
	and iv. determining a condition of the field device under verification based on the comparison.  (the status of the field device as good, bad, normal, abnormal, out of mode, this additional status information … can be used to generate alarms, events and messages [0036]).


Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Dicaire to compare the measured values of the one or more operational parameters with corresponding threshold values of the one or more operational parameters from a set of threshold values of the one or more operational parameters from the corresponding verification definition data set for a safe control of field devices installed in a process plant.

Dicaire further discloses using different threshold values of device diagnostic values from different occasions (the predetermined threshold value to which the elapsed time for a first one of the one or more cached device diagnostic data values is compared is different from the predetermined threshold value to which the elapsed time for a second one of the one or more cached device diagnostic data values is compared [0130, claim 12]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Dicaire to disclose


As per claims 3 and 6, Ott and Dicaire disclose claims 1 and 5 set forth above.
Dicaire further disclose applying one of more values of electrical excitation parameters to a corresponding type of field device (stroke test [0033, 0048, and 0050]).

Therefore, it would have been obvious to one of ordinary skill in the art at the time when invention is filed before the effective filing date of the current application to modify the teachings of the combined prior art in view of Dicaire to disclose the limitations of claim 3 and 6 for a safe control of field devices installed in a process plant.

As per claim 4, Ott and Dicaire disclose claim 1 set forth above.
Ott further discloses reconfiguration feature of verification module (testing unit 90 is reconfigured [0046, 0049, 0051]).

Dicaire further discloses the update feature of device diagnostic data values (a device diagnostic data value, update requirements [0061], configuration library, the device definition information includes any available diagnostic values in the device that are … updated [0071]).

Notes with regard to Prior Art
	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
	Peluso (US 20180024519 A1) discloses techniques for assessing and presenting differences between the current commissioning data of a set of process control devices within a process plant and the respective baseline or defined commissioning parameters of the set of process control devices. According to embodiments, systems and methods may obtain the current commissioning data from the set of process control devices and access baseline parameters corresponding to the commissioning data. The systems and methods may compare the current commissioning data to the baseline parameters to determine a set of differences, and present, via a user interface, the set of differences for review by an administrator. In reviewing the set of differences, the administrator may facilitate different functionalities including re-baselining or reconfiguring process control devices.
	Ishikawa (US 20170160727 A1) discloses a field device, which measures a physical quantity in a plant or processes the physical quantity, includes: an instruction unit configured to output a verification execution instruction signal for instructing 

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS KAY whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-



/DOUGLAS KAY/Primary Examiner, Art Unit 2865